          Case 1:21-cv-01356-ALC Document 18 Filed 04/12/21 Page 1 of 3



                                                                               Massimo F. D’Angelo, Esq.

                                                                                            Akerman LLP
                                                                             1251 Avenue of the Americas
                                                                                               37th Floor
                                                                                    New York, NY 10020

                                                                                         T: 212 880 3800
                                                                          massimo.dangelo@akerman.com


                                                                                      April 12, 2021


VIA ECF

The Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     429-441 86th Street LLC v. Town Sports International Holdings, Inc.
               S.D.N.Y. Case No. 21-cv-01356-ALC

       Dear Judge Carter:

       This firm represents Town Sports International Holdings, Inc. (“Defendant”) in connection
with the above-captioned matter. We write in response to your Order, ECF No. 17, which asks
Defendant to indicate what discovery it would seek prior to the briefing of 429-441 86th Street
LLC’s (“Plaintiff”) motion for summary judgment.

        The discovery that Defendant needs covers three main areas: (1) whether Plaintiff
improperly withheld consent to assign the lease at issue to Defendant and refused to allow
Defendant to cure alleged defaults, if any, under the lease, which are factual circumstances
necessary to determine whether the guaranty in question remains extant; (2) whether Plaintiff
illegally locked out the tenant or Defendant from the subject premises and if so, when, how, the
duration of the lockout, and the impact thereof, including the violation of Defendant’s rights under
the Lease Amendment (as defined hereinafter); and (3) Plaintiff’s purported damages. Defendant
submits that the discovery sought is essential for Defendant to prosecute its affirmative claims
against Plaintiff and to defend the action.

        This disclosure is also necessitated because substantially all of Defendant’s corporate and
financial records are in the possession of another entity as a consequence of a Bankruptcy
Court-approved sale order in the bankruptcy proceeding that is referenced in Plaintiff’s motion.
Defendant has filed a motion for a turnover of those documents, which is presently returnable on
April 20, 2021, before the Honorable Christopher S. Sontchi of the United States Bankruptcy Court
for the District of Delaware.



akerman.com
                                                 1
          Case 1:21-cv-01356-ALC Document 18 Filed 04/12/21 Page 2 of 3




         For the first category of discovery, the alleged guaranty at issue was replaced and
terminated by a guaranty provided by Town Sports International, LLC (the “Replacement
Guarantor”) pursuant to a lease amendment executed by Plaintiff (the “Lease Amendment”)
(attached hereto as Exhibit A). Specifically, the Lease Amendment provides that “the Original
Guaranty is terminated,” and that it is to be replaced by a replacement guaranty between Plaintiff
and the Replacement Guarantor. Exhibit A, § 6. The guaranty at issue here between Plaintiff and
Defendant would be revived if both the Tenant and Replacement Guarantor file for bankruptcy,
but if Defendant does not file bankruptcy and seeks an assignment of the lease (all of which is
claimed to have happened here), the Plaintiff is required to first “consent to such assignment
whereupon the Lease . . . shall be deemed a direct lease . . . between [Plaintiff] and [Defendant].”
Id., § 9. If these procedures are not followed, the guaranty here is rendered void and of no effect
“[n]otwithstanding” the other provisions in the lease amendment, including the provision relied
upon by Plaintiff regarding revival of the guaranty between Plaintiff and Defendant. Id.

        The discovery that Defendant needs related to the first tranche consists of the following
documentary and testamentary evidence: (a) communications from March 30, 2020 until the
present exchanged between the parties, their representatives and agents concerning the lease, the
Lease Amendment, the guarantees and/or the premises under the lease from the months preceding
the bankruptcy, which was filed for on September 14, 2020; (b) all communications between any
representatives of Plaintiff, including, but not limited to, Plaintiff’s principal, Jeff Sutton, and
representatives of Defendants during the same time period; (c) all documents and communications
between any real estate representative or broker and Plaintiff concerning the lease, the amended
lease, and/or the premises under the lease during the same time period; (d) all documents and
communications related to or constituting the negotiation and/or execution of the replacement
guaranty; (e) all notices generated by Plaintiff to Tenant related to purported lease defaults; and
(f) a deposition pursuant to Federal Rule of Civil Procedure 30(b)(6) regarding the assignment of
the lease, as amended, to Defendant after Tenant and Replacement Guarantor filed for Chapter 11
Bankruptcy. See Lexington Owner LLC v. Kaplowitz, 149 A.D.3d 590, 591, 53 N.Y.S.3d 35, 37
(2017) (finding that summary judgment in action on guaranty against law firm partner was not
warranted where there were factual issues as to whether guaranty was in effect as to that partner).

        Turning to the second category of discovery needed to oppose summary judgment, it is
Defendant’s understanding that Plaintiff at some point improperly locked out the Tenant,
Replacement Guarantor, Defendant, and all related parties from the subject premises. Defendant
needs discovery to ascertain when the illegal lockout occurred, under what circumstances, the
applicable duration of the lockout, and whether such lockout constituted a constructive eviction,
thereby terminating the lease and excusing any further performance, debt, or default under the
lease before the bankruptcy occurred, which is the only event that could have triggered the revival
of any guaranty agreement between Plaintiff and Defendant. If the parties’ underlying lease was
terminated due to the lockout, then the guaranty has nothing to attach to, and should be
extinguished and of no further force and effect.




                                                 2
          Case 1:21-cv-01356-ALC Document 18 Filed 04/12/21 Page 3 of 3




        Lastly, for the third category of discovery, Plaintiff would need the following: e-mails,
books and records, bank account statements, financial statements, interest or other calculations,
accounting statements, income statements, attorney fee records relating to any claims or amounts
claimed to be owed under the lease, Lease Amendment and guaranty, including, but not limited
to, all documents pertaining to: (a) monthly rent; (b) taxes, (c) utilities, (d) claimed “CPI
adjustment(s),” (e) late charges or fees, (f) attorney’s fees, costs, and expenses, and (g) liquidated
damages. See HSBC Bank USA v. IPO, LLC, 290 A.D.2d 246, 735 N.Y.S.2d 531, 532 (2002)
(“[T]he prima facie case for such relief [pursuant to a motion for summary judgment in lieu of
complaint] requires documentary evidence or an explanation of how the indebtedness is calculated,
other than in the form of mere conclusory allegations[.]”). Defendant would also need to take a
deposition of Plaintiff pursuant to Rule 30(b)(6) regarding the basis and documentary support for
Plaintiff’s alleged damages, which are not apparent based on the documents submitted in support
of Plaintiff’s motion for summary judgment in lieu of complaint that was filed in state court.
Additionally, the Defendant may need to conduct deposition discovery of Plaintiff's advisors,
including real estate brokers, and potentially principals and advisors of the original tenant under
the Lease.

       In completing this exercise, Defendant respectfully submits that this case is a complex
commercial dispute involving multiple parties (including a debtor in a bankruptcy proceeding
pending in the United States Bankruptcy Court for the District of Delaware), several areas of
substantive law (contract law, landlord-tenant law, corporate and commercial law, and bankruptcy
law), complex commercial agreements, and multiple affirmative defenses and counter-claims,
which should not be susceptible to summary adjudication.

       Thank you for Your Honor's time and attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Massimo F. D'Angelo
                                                              Massimo F. D'Angelo


MFD/am
cc:  Counsel of Record (via ECF)
Enc: as stated.




                                                  3
